Case 4:19-cv-00010-SDJ Document 107 Filed 04/24/20 Page 1 of 24 PageID #: 1076



                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION


                                  §
SCOTTSDALE INSURANCE COMPANY §
                                  §
v.                                §
                                  §
ALL CITIZENS TRANSPORTATION,      §
LLC, ET AL.                       § CIVIL NO. 4:19-CV-010-SDJ
                                  §
v.                                §
                                  §
BURNS & WILCOX OF TEXAS, INC., ET §
                                  §
AL.                               §

                         MEMORANDUM OPINION & ORDER

       Early in the morning on December 14, 2014, an All Citizens Transportation,

 LLC (“All Citizens”) van driven by Vivence Bugilimfura tragically crashed into a

 barrier wall along State Highway 183, injuring all passengers on board, two fatally.

 The surviving passengers and the deceased passengers’ estates filed a state court

 lawsuit against All Citizens, its sole member, Janvier Bugosi, and Bugilimfura

 (collectively, the “Judgment Debtors”). 1 That lawsuit resulted in a $17.5 million

 judgment against the Judgment Debtors for damages in favor of each of the

 passengers or their estates, 2 for which the Judgment Debtors are jointly and severally



       1   Igihozo v. Bugilimfura, No. DC-16-09739 (Dallas Cty. Dist. Ct.).

       2 Anny Igihozo, Liberatha Mukagasana, Robert Masunzu, Christella Kajyambere,
 Blanche Gahozo, Robert Masunzu, Ornella Mugabo, Bonaventure Niyibizi, and Cedric
 Somayire (collectively, the “Judgment Creditors”).

                                                   1
Case 4:19-cv-00010-SDJ Document 107 Filed 04/24/20 Page 2 of 24 PageID #: 1077



liable. (Dkt. #62-6, Ex. F). The state court later entered a turnover order providing

that all of the Judgment Debtors’ potential claims against Scottsdale Insurance

Company (“Scottsdale”), All Citizens’ prior insurer, be turned over to the Judgment

Creditors. (Dkt. #62-7, Ex. G).

      Following the turnover order, Scottsdale filed this declaratory action against

both the Judgment Debtors and the Judgment Creditors, seeking a declaration of no

coverage regarding All Citizens. Scottsdale asserts that, although All Citizens

previously had multiple vehicles insured with Scottsdale during the relevant time

period, that policy had been canceled and no policy was in force at the time of the

accident. The Judgment Creditors filed counterclaims in response to Scottsdale’s

declaratory action, asserting various state-law causes of action, including breach of

contract, violations of the Texas Insurance Code, and breach of the Stowers duty to

settle. (Dkt. #31). The Judgment Creditors also filed third-party claims against

insurance agencies Burns & Wilcox of Texas (“B&W”) 3 and English Insurance

Company d/b/a the Klement Agency (“Klement”), as well as a premium financing

company, Capital Premium Financing, Inc. (“Capital”) for breach of contract, breach

of fiduciary duty, negligence, and violations of the Texas Deceptive Trade Practices

Act (“DTPA”). (Dkt. #31).

      Scottsdale moves for summary judgment, arguing that because the All Citizens

insurance policy at issue had been canceled, effective November 30, 2014, All Citizens


      3B&W Insurance Group, L.P. is the surviving entity of a merger that included Burns
& Wilcox of Texas, Inc., and is the proper name of the party in this suit. (Dkt. #66 ¶ 2).

                                               2
Case 4:19-cv-00010-SDJ Document 107 Filed 04/24/20 Page 3 of 24 PageID #: 1078



had no coverage with Scottsdale for any claims pertaining to the December accident.

(Dkt. #54); see also (Dkt. #65). The Judgment Creditors respond that the purported

cancellation was ineffective. (Dkt. #62).

      The Court, having considered the motion, the record, and the applicable law,

finds that Scottsdale has produced evidence, not subject to any genuine dispute, that

conclusively demonstrates that All Citizens’ insurance policy with Scottsdale was

canceled on November 30, 2014, and that no coverage was in place on

December 14, 2014. Further, because no policy was in place at the time of the

accident, there can be no valid claims against Scottsdale for breach of contract,

violations of the Texas Insurance Code, or breach of the Stowers duty. The motion for

summary judgment, (Dkt. #54), is therefore GRANTED, and the counterclaims,

(Dkt. #31), are DISMISSED. Finally, because the Court has disposed of all claims

between the Plaintiff and the Defendants over which it had original jurisdiction, the

Court declines to exercise supplemental jurisdiction over the remaining third-party

claims. Accordingly, the third-party claims are DISMISSED without prejudice.

                                   I. BACKGROUND

      All Citizens is in the non-emergency medical transport business. Several of its

vehicles were insured under a commercial auto insurance policy, Policy CAS0100761

(“the Policy”), issued by Scottsdale. The Policy was effective from June 10, 2014 to

June 10, 2015, and covered up to $500,000 of bodily injury and/or property damage

per incident caused by an accident resulting from use of a covered vehicle, including



                                             3
Case 4:19-cv-00010-SDJ Document 107 Filed 04/24/20 Page 4 of 24 PageID #: 1079



All Citizens’ 2014 Dodge Caravan involved in the accident on December 14, 2014. The

Judgment Creditors contend that B&W and Klement sold the Policy to All Citizens.

       All Citizens financed the Policy through Capital, a premium financing

company. Capital paid the Policy premiums to Scottsdale in advance, and All Citizens

was obligated to make monthly payments to Capital. As part of the financing

agreement, Capital had power of attorney with a right to cancel the Policy in the

event of non-payment and to receive returned, unearned premiums in the event of

cancellation. Capital canceled the Policy multiple times based on delinquent

payments from All Citizens. On August 6, 2014, and again on October 3, 2014, Capital

sent notices of cancellation to Scottsdale due to All Citizens’ failure to pay premiums.

Both times, Scottsdale canceled the Policy. In each of these instances of cancellation,

once All Citizens eventually made its late payment to Capital, Capital sought and

successfully obtained reinstatement of the Policy by Scottsdale. However, after the

second reinstatement, Scottsdale informed Capital that it would not reinstate the

Policy if it received a third notice of cancellation.

       When All Citizens needed to make another late payment, Capital agreed to

hold the notice of cancellation until December 9, 2014, in anticipation of payment.

Capital’s accounting system, however, missed the hold, and Capital sent a Notice of

Cancellation to all parties on December 4, 2014. Capital’s Notice of Cancellation

stated that the Policy was canceled effective November 30, 2014. The Policy’s

“Cancellation” provision states that a notice of cancellation “will state the effective



                                                4
Case 4:19-cv-00010-SDJ Document 107 Filed 04/24/20 Page 5 of 24 PageID #: 1080



date of cancellation,” and “[t]he policy period will end on that date.” Consistent with

the Policy’s “Cancellation” provision and Capital’s power of attorney authorizing it to

cancel the Policy, Scottsdale endorsed the Policy to reflect its cancellation as of

November 30, 2014. 4

      After Capital sent a reinstatement request on December 5, 2014, Scottsdale

confirmed on December 8 that the Policy was canceled as of November 30, that this

was the third notice of cancellation, and that the Policy would not be reinstated. Less

than one week later, on December 14, 2014, All Citizens’ 2014 Dodge Caravan was

involved in the deadly crash underlying the dispute.

                                   II. LEGAL STANDARD

      “Summary judgment is appropriate only when ‘the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.’” Shepherd v. City of Shreveport, 920 F.3d 278, 282–83 (5th Cir. 2019)

(quoting FED. R. CIV. P. 56(a)). If the moving party presents a motion for summary

judgment that is properly supported by evidence, “the burden shifts to the nonmoving

party to show with ‘significant probative evidence’ that there exists a genuine issue

of material fact.” Hamilton v. Segue Software Inc., 232 F.3d 473, 477 (5th Cir. 2000)

(quoting Conkling v. Turner, F.3d 1285, 1295 (5th Cir. 1994)).

      “[T]he mere existence of some alleged factual dispute[,]” however, is

insufficient to defeat a motion for summary judgment—“the requirement is that there



      4   Scottsdale also returned the unpaid portion of the premium to Capital.

                                                  5
Case 4:19-cv-00010-SDJ Document 107 Filed 04/24/20 Page 6 of 24 PageID #: 1081



be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247–48, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986) (emphasis in original). A fact is

“material” when, under the relevant substantive law, its resolution might govern the

outcome of the suit. Id. at 248. “An issue is ‘genuine’ if the evidence is sufficient for a

reasonable jury to return a verdict for the nonmoving party.” Hamilton, 232 F.3d at

476. If, when considering the entire record, no rational jury could find for the

nonmoving party, the movant is entitled to summary judgment. Matsushita Elec.

Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 89 L.Ed.2d

538 (1986) (citing First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 280, 88

S.Ct. 1575, 20 L.Ed.2d 569 (1968)).

                                    III. DISCUSSION

A. Scottsdale’s Motion for Summary Judgment

      Scottsdale moves the Court to enter summary judgment on its affirmative

claim for declaratory relief and on all counterclaims asserted against it, arguing that

there was no coverage in place on the date that the accident occurred and that,

because there was no coverage, the extra-contractual claims brought against it fail as

a matter of law.

      Scottsdale has produced evidence showing that the Policy could be canceled by

“mailing or delivering to [Scottsdale] advance written notice of cancellation,”

(Dkt. #54-1, Ex. A at 10), and that Capital had power of attorney to cancel the Policy

on behalf of All Citizens, (Dkt. #54-2, Ex. B). The date of cancellation of a financed



                                                6
Case 4:19-cv-00010-SDJ Document 107 Filed 04/24/20 Page 7 of 24 PageID #: 1082



policy is provided for in 28 Tex. Admin. Code § 25.59(a), “unless otherwise stated in

the insurance policy.” In this case, the Policy provided that the policy period would

end on the date stated as the effective date of cancellation on the notice of

cancellation. (Dkt. #54-1, Ex. A at 10). Scottsdale produced evidence that the Policy

was canceled by Capital effective November 30, 2014—nearly two weeks before the

accident at issue. (Dkt. #54-1, Ex. A at 77); (Dkt. #54-5, Ex. B-4). Neither party

disputes this evidence. All Citizens was, therefore, without coverage at the time of

the accident unless some fact or circumstance undermined the validity of the

cancellation, as the Judgment Creditors argue.

      In the face of the described evidence showing that All Citizens had no

insurance coverage with Scottsdale at the time of the December accident, the

Judgment Creditors advance two arguments. First, the Judgment Creditors argue

that Scottsdale failed to meet certain statutory obligations related to policy

cancellation, and, therefore, it could not effectively cancel the Policy. Second, the

Judgment Creditors alternatively argue that, even if Scottsdale could have effectively

canceled the Policy on November 30, 2014, there is a fact question as to whether

Scottsdale actually canceled it because records produced suggest that a notice of

intent to cancel was sent to All Citizens after the accident, on December 22, 2014.

The Court will address each argument in turn.




                                             7
Case 4:19-cv-00010-SDJ Document 107 Filed 04/24/20 Page 8 of 24 PageID #: 1083



      1. Scottsdale’s alleged failure to meet statutory prerequisites for
         policy cancellation

      The Judgment Creditors assert that Capital’s mistaken issuance of the notice

of cancellation both violated Texas law and prevented Scottsdale from effectively

canceling the Policy. The Judgment Creditors point to section 651.161 of the Texas

Insurance Code, which requires premium finance companies like Capital to “mail to

the insured a written notice that the company will cancel the insurance contract

because of the insured’s default in payment unless the default is cured at or before

the time stated in the notice.” TEX. INS. CODE ANN. § 651.161(b). The Insurance Code

further provides that the cancellation date “may not be earlier than the 10th day after

the date the notice is mailed.” Id. “After the time stated in the notice required by

[section 651.161(b)], the insurance premium finance company may cancel each

applicable insurance contract by mailing a notice of cancellation to the insurer.” Id.

§ 651.161(d).

      The Judgment Creditors also cite section 25.59(a) of the Texas Administrative

Code, which implements section 651.161’s provisions requiring premium finance

companies to provide notice of cancellation because of default. Section 25.59(a)

specifies that the premium finance company’s notice of cancellation because of default

“shall be titled ‘Notice of Cancellation,’ and may not be sent to the insurer before the

ten-day waiting period of the notice of intent-to-cancel has expired.”

      It is undisputed that Capital failed to meet the requirements of section 651.161

of the Texas Insurance Code and section 25.59(a) of the Texas Administrative Code


                                              8
Case 4:19-cv-00010-SDJ Document 107 Filed 04/24/20 Page 9 of 24 PageID #: 1084



because it sent the cancellation notice to Scottsdale without first sending the notice

of intent to cancel to All Citizens. According to the Judgment Creditors, because

Capital failed to fulfill its statutory obligation to send a notice of intent to cancel prior

to sending a notice of cancellation, Scottsdale, in turn, could not effectively cancel the

Policy. The question before the Court, therefore, is whether an insurance company

may cancel a policy despite a premium finance company’s failure to meet

notice-of-cancellation requirements imposed by Texas law. The answer is yes.

       Regulation of the insurance industry is a matter of state law. And “[i]t is more

than well-known that, when, as here, diversity of citizenship is the basis of federal

jurisdiction, [federal courts] must apply state law ‘as announced by that state’s

highest court, or in the absence of such a decision, [the court] must predict what the

highest court would decide if it confronted the same issue.’” City of San Antonio v.

Hotels.com, L.P., 876 F.3d 717, 722 (5th Cir. 2017) (quoting In re Complaint of John

E. Graham & Sons, 210 F.3d 333, 337 (5th Cir. 2000)). Accordingly, when a state’s

highest court has yet to speak on an issue, a federal court “must follow the decisions

of intermediate state courts in the absence of convincing evidence that the highest

court of the state would decide differently.” Stoner v. N.Y. Life Ins. Co., 311 U.S. 464,

467, 61 S.Ct. 336, 85 L.Ed. 284 (1940) (citations omitted).

       Although the question before the Court has not been resolved by the Texas

Supreme Court, Texas’s Third Court of Appeals has squarely addressed the issue. See

Plasma Fab, LLC v. BankDirect Capital Fin., LLC, 468 S.W.3d 121, 131–32 (Tex.



                                                 9
Case 4:19-cv-00010-SDJ Document 107 Filed 04/24/20 Page 10 of 24 PageID #: 1085



 App.—Austin 2015), aff’d on other grounds, 519 S.W.3d 76 (Tex. 2017) (holding that

 the insurer’s “cancellation [of the policy] was effective regardless of [the premium

 finance company’s] failure to comply with the statutory notice requirements”). The

 players and setting in Plasma Fab are nearly identical to those presented here: an

 insured was habitually late in repaying the premium finance company that financed

 its insurance policy, leading the premium finance company to send notices of

 cancellation and subsequent requests for reinstatement. Id. at 124. Rather than

 failing to send a notice of intent to cancel at all, as in the instant case, the premium

 finance company in Plasma Fab sent a notice of intent to cancel following the third

 delinquency that noted a date of cancellation that was nine days after the notice was

 sent, rather than the statutorily mandated ten. Id. When the insured’s building was

 destroyed in a fire four days after the noted effective date of cancellation, the insured

 sued the insurer on the grounds that the insurer’s cancellation was ineffective

 because, as in the instant case, it had not ensured the premium finance company’s

 compliance with statutory cancellation requirements. Id. at 129–30. The Plasma Fab

 court held that the insurer “had no obligation to verify [the premium finance

 company’s] compliance with statutory notice requirements” and that the cancellation

 was effective. Id. at 131.

       In so holding, the Plasma Fab court reasoned that the Premium Finance Act,

 TEX. INS. CODE ANN. §§ 651.001–.209, which regulates premium finance companies,

 “must be read as a whole according to its plain language and ordinary meaning.”



                                               10
Case 4:19-cv-00010-SDJ Document 107 Filed 04/24/20 Page 11 of 24 PageID #: 1086



 468 S.W.3d at 130 (citing Zanchi v. Lane, 408 S.W.3d 373, 376 (Tex. 2013); R.R.

 Comm’n of Tex. v. Tex. Citizens for a Safe Future & Clean Water, 336 S.W.3d 619, 624

 (Tex. 2011)). Further, the court held that the plain language of the specific statute at

 issue, section 651.161(a), only regulated premium finance companies and not

 insurers. Id. at 131 (“[A] premium finance company may not cancel a policy except as

 provided by that section, [which] comports with the Act’s function of regulating

 premium finance companies, not insurers.” (emphasis omitted)). With this

 understanding of the statute, the Plasma Fab court reached its conclusion that

 reading additional statutory requirements that flowed to insurers into section

 651.161 would “torture” its ordinary meaning. Id.

       This Court is bound to follow the Plasma Fab court’s precedent “absent

 convincing evidence” that the Texas Supreme Court would rule differently. There is

 no reason to believe that it would. The Plasma Fab court’s refusal to read words into

 section 651.161 comports with the Texas Supreme Court’s consistent guidance that

 Texas courts should “decline to second-guess the Legislature’s policy choice by adding

 language to an unambiguous statute.” City of Houston v. Jackson, 192 S.W.3d 764,

 774 (Tex. 2006); see also, e.g., Leland v. Brandal, 257 S.W.3d 204, 206 (Tex. 2008) (“If

 the statute’s language is unambiguous, its plain meaning will prevail.”).

       Challenging the Plasma Fab court’s reasoning, the Judgment Creditors cite

 section 651.161(f) of the Texas Insurance Code and section 25.59(a) of the Texas

 Administrative Code. Taken together, the Judgment Creditors argue, these



                                               11
Case 4:19-cv-00010-SDJ Document 107 Filed 04/24/20 Page 12 of 24 PageID #: 1087



 provisions of Texas law require insurers to send a notice of cancellation to the

 insurance agent—a third party—along with a calculated effective date of

 cancellation. The Judgment Creditors conclude that Scottsdale’s alleged failure to

 undertake these actions precluded it from canceling All Citizens’ policy. This is a

 misreading of Texas law.

       To begin with, as the Texas Supreme Court has explained, when construing

 Texas statutes, “context matters.” City of Houston v. Bates, 406 S.W.3d 539, 545 n.2

 (Tex. 2013). Chapter 651 of the Texas Insurance Code concerns the regulation of

 insurance premium financing and is particularly focused on the operation of

 insurance premium finance companies, not insurers. Subchapter D of Chapter 651,

 entitled “Premium Finance Agreements,” sets forth, among other things, the required

 form and contents of premium finance agreements, see TEX. INS. CODE ANN. § 651.151,

 the allowance of default charge provisions in premium finance agreements, id.

 § 651.159, and the statutory authorization for premium finance companies to secure

 a power of attorney from insureds, enabling premium finance companies to cancel

 insurance contracts on behalf of insureds, id. § 651.160. In the limited instances in

 which subchapter D imposes new duties on entities other than insurance premium

 finance companies, the Texas legislature specifically and unambiguously imposed

 such new duties. For example, section 651.155, entitled “Responsibilities of Insurance

 Agent,” states that an insurance agent shall “(1) prepare a premium finance

 agreement; and (2) deliver to the insured each disclosure statement required by law.”



                                              12
Case 4:19-cv-00010-SDJ Document 107 Filed 04/24/20 Page 13 of 24 PageID #: 1088



       Section 651.161, entitled “Cancellation of Contract,” includes six subsections,

 denominated (a) through (f), addressing an insurance premium finance company’s

 cancellation of an insurance policy. See id. § 651.161(a)–(f). As particularly relevant

 here, section 651.161(b) states that the premium finance company must provide a

 notice of intent to cancel to the insured, with a specified cancellation date no earlier

 than ten days after the notice is mailed, and section 651.161(c) states that the finance

 company must also provide a copy of the intent-to-cancel notice to “the insurance

 agent or broker identified in the premium finance agreement.” Under section

 651.161(d), once the time period stated in the intent-to-cancel notice has passed, the

 premium finance company may cancel the insurance policy by providing notice to the

 insurer. Finally, under section 651.161(e), the premium finance company must also

 provide notice of the cancellation to the insured and, as with the intent-to-cancel

 notice, the premium finance company must also provide notice of cancellation to “the

 insurance agent or broker identified in the premium finance agreement.”

       None of these provisions impose any notification requirement on the insurer.

 Nor does section 25.59(a) of the Texas Administrative Code. Section 25.59(a) merely

 implements the notice requirements imposed by section 651.161 on premium finance

 companies, providing, for example, that the premium finance company’s

 intent-to-cancel notice “shall be titled ‘Notice of Cancellation’” and confirming that

 copies of the notice must be must be sent to “the insured, the insurance agent, and

 the insured’s permanent account file.” See 28 TEX. ADMIN. CODE § 25.59(a) (located in



                                               13
Case 4:19-cv-00010-SDJ Document 107 Filed 04/24/20 Page 14 of 24 PageID #: 1089



 Chapter 25, entitled “Insurance Premium Finance”). Section 25.59(a) further

 provides that the policy cancellation date “shall be the day following receipt of the

 notice of cancellation issued by the premium finance company or the date specified in

 the notice of cancellation, whichever is later, unless otherwise stated in the insurance

 policy or by applicable law.” Id. (emphasis added). Here, the All Citizens’ policy,

 which is controlling, provided that the policy period would end on the date stated as

 the effective date of cancellation on the notice of cancellation. (Dkt. #54-1, Ex. A at

 10).

        In short, both sections 651.161(c) and (e), as well as section 25.59(a) of the

 Texas Administrative Code, impose on the premium finance company, not the

 insurer, the obligation to provide applicable cancellation notifications to both the

 insured and the insurance agent. Nonetheless, the Judgment Creditors contend that

 Insurance Code section 651.161(f) and Administrative Code section 25.59(a) also

 require the insurer to provide notice of cancellation to the insurance agent. Not so.

        Section 651.161(f) states that any existing “statutory, regulatory, or

 contractual restriction that provides that an insurance contract may not be canceled

 unless notice is given to a governmental agency, mortgagee, or other third party”

 applies to section 651.161. Section 651.161(f) goes on to provide that, if such notice

 must be made, the insurer will provide the notice to the third party and will

 “determine the effective date of cancellation.” As its text reveals, the notice

 requirement in section 651.161(f) does not create any new duty for insurers. See Ins.



                                               14
Case 4:19-cv-00010-SDJ Document 107 Filed 04/24/20 Page 15 of 24 PageID #: 1090



 Co. of N. Am. v. Aberdeen Ins. Servs., Inc., 253 F.3d 878, 884 (5th Cir. 2001). 5 Instead,

 section 651.161(f) ensures that previously existing notice requirements apply equally

 in the context of a cancellation effectuated by a premium finance company. For

 example, under section 651.161(f), if an insurance policy provision required a

 mortgagee to be notified by the insurer in the event of a policy cancellation, that

 requirement would remain in effect even if the policy was canceled by a premium

 finance company acting on behalf of its insured. Section 651.161(f) is inapplicable

 here because the parties have not identified any statutory, regulatory, or contractual

 restriction providing that the All Citizens’ insurance policy “[could] not be canceled

 unless notice is given to a governmental agency, mortgagee, or other third party.” See

 TEX. INS. CODE ANN. § 651.161(f).

        The Judgment Creditors nonetheless assert that the term “other third parties”

 in section 651.161(f) embraces insurance agents, and that Scottsdale therefore had

 an independent obligation to provide the applicable cancellation notifications to the

 insurance agents in this case. This reading of the statute cannot be reconciled with


        5 The Judgment Creditors urge the Court to discount the analysis in Insurance Co. of
 North America v. Aberdeen Insurance Services, Inc., claiming that the Aberdeen court
 considered a prior version of the statute that is inapplicable here because it “omits the
 language from Section 651.151(f) [sic] that regulatory restrictions apply to that section; . . .
 predates the adoption of 28 TEX. ADMIN. CODE § 25.59(a); . . . and (3) predates the Texas
 Supreme Court’s opinion in BankDirect Capital Fin. LLC v. Plasma Fab, LLC, 519 S.W.3d
 76 (Tex. 2017), which require the [sic] Section 651.151 [sic] be strictly construed.” (Dkt. #62
 at 6). The Court finds no reason not to consider the Aberdeen court’s analysis in this case.
 The statutory language is nearly identical and specifically contemplates regulatory
 restrictions. That section 25.59(a) was later enacted and that the Texas Supreme Court later
 held that section 651.161 should be strictly construed as to the requirements placed on
 premium finance companies are irrelevant to the analysis because section 25.59(a) does not
 regulate insurers.

                                                   15
Case 4:19-cv-00010-SDJ Document 107 Filed 04/24/20 Page 16 of 24 PageID #: 1091



 its text and structure. As the Court has explained, sections 651.161(c) and (e), as well

 as section 25.59(a) of the Texas Administrative Code, unambiguously impose on the

 premium finance company, not the insurer, the obligation to provide applicable

 cancellation notifications to both the insured and the insurance agent. The Texas

 legislature elected to include specific provisions in section 651.161 referencing

 notification to insurance agents of policy cancellation by a premium finance company,

 and further opted to impose such notification obligations only on premium finance

 companies.

        2. There is no genuine issue of material fact that the Policy was
           canceled prior to the December accident.

        The Judgment Creditors alternatively argue that, even if Scottsdale could have

 canceled the policy, there is a fact question as to whether it actually did so. This

 theory turns on a document produced by Scottsdale, specifically a notice history log,

 that indicates an “intent to cancel” document was sent to All Citizens on December

 22, 2014. The story seems to be that perhaps Scottsdale sent an “intent to cancel”

 notice on December 22, after the December accident. The Judgment Creditors

 maintain that this evidence is sufficient to introduce a question of fact as to whether

 Scottsdale actually canceled the Policy prior to the December accident. 6

 See (Dkt. #62-3, Ex. C at 7). The Court disagrees.


        6 Scottsdale objects to the inclusion of the notice history log, Exhibit C to the Judgment
 Creditors’ summary judgment response, as hearsay. The Court overrules Scottsdale’s
 objection and will consider Exhibit C to the extent that it creates a question of fact as to
 whether the Policy was canceled. See Celotex Corp. v. Catrett, 477 U.S. 317, 325, 106


                                                   16
Case 4:19-cv-00010-SDJ Document 107 Filed 04/24/20 Page 17 of 24 PageID #: 1092



        Although Scottsdale produced the notice history log during discovery,

 Scottsdale submitted an affidavit confirming that the document is not a

 Scottsdale-created record, but rather a business record of Capital, the premium

 finance company. (Dkt. #65-1, Ex. E). The information included in the log confirms

 the accuracy of this explanation. The log itself is identified as “Notice History for

 Account #125477.” As multiple other documents submitted to the Court establish,

 Capital’s records identify All Citizens’ premium finance loan as “Loan Number

 125477.” See, e.g., (Dkt. #54-1, 54-2, 54-3, 54-4, 54-5) (notices sent by Capital).

        The notice history log records the time, date, and method of delivery of various

 notices, statements, and requests that were sent by the entity maintaining the log for

 “Account #125477” during the time period relevant to this case. The documents issued

 by the sender, and recorded in the log, include notices of financed premium, notices

 of intent to cancel, cancellation notices, and reinstatement requests. All of these types

 of notices or requests would be sent by a premium finance company like Capital, not

 an insurer. The log also records the recipients of the various referenced notices and

 requests. The recipients include all the other players in this case except Capital. Thus,

 there are numerous entries for documents sent to All Citizens, the insurance

 agencies, and Scottsdale, which is identified as an “Ins. Co.” in the log. See

 (Dkt. #62-3, Ex. C). It would make little sense for Scottsdale to log itself as a recipient

 for a notice it was sending. Unsurprisingly, there is not a single entry in the log


 S.Ct. 2548, 91 L.Ed.2d 265 (1986) (“We do not mean that the nonmoving party must produce
 evidence in a form that would be admissible at trial in order to avoid summary judgment.”).

                                                17
Case 4:19-cv-00010-SDJ Document 107 Filed 04/24/20 Page 18 of 24 PageID #: 1093



 showing Capital as a recipient. Removing any remaining doubt as to the source of the

 notice history log relied upon by the Judgment Creditors, a number of log entries

 correspond directly to notices and requests sent by Capital that are found elsewhere

 in the record. Compare, e.g., (Dkt. #54-4, Ex. B-3) (faxed Notice of Cancellation from

 Capital to Scottsdale received on October 2, 2014), with (Dkt. #62-3, Ex. C at 5) (notice

 history log entry of faxed Notice of Cancellation to Scottsdale sent on October 2, 2014).

 In light of the foregoing, the Court concludes that the evidence is clear that the log

 was kept by Capital and reflected notices, requests, and other materials sent by

 Capital to All Citizens, Scottsdale, and others regarding Capital’s premium finance

 agreement with All Citizens.

       The fact that Capital’s notice history log includes entries identifying an “intent

 to cancel” document purportedly sent to All Citizens and Klement on December

 22, 2014, fails to create any genuine issue of material fact that Scottsdale had already

 canceled the Policy effective November 30, 2014. First, other than the log entry, there

 is no evidence of the “intent to cancel” document. Second, an “intent to cancel” notice

 in this context would be created by the premium finance company, i.e., Capital, not

 an insurer. See 28 TEX. ADMIN. CODE § 25.58 (providing that a premium finance

 company’s “notice of intent-to-cancel insurance because of default, as provided by the

 power of attorney agreement, shall be titled ‘Notice of Intent to Cancel’ and shall be

 sent to the insured”). Thus, the assertion that the log entries somehow reflect an




                                               18
Case 4:19-cv-00010-SDJ Document 107 Filed 04/24/20 Page 19 of 24 PageID #: 1094



 action by Scottsdale that is inconsistent with its prior cancellation of the Policy cannot

 withstand scrutiny.

       Finally, the question of whether Capital did or did not belatedly generate a

 “notice of intent-to-cancel” document on December 22, 2014, does not undermine the

 undisputed and uncontroverted evidence submitted by Scottsdale establishing that

 (1) the Policy expressly allowed for cancellation by the insured, All Citizens, (2)

 Capital had a power of attorney allowing it to cancel the Policy on behalf of All

 Citizens, (3) Capital issued a notice of cancellation on December 4, 2014, stating that

 the Policy was canceled effective November 30, 2014, and (4) consistent with the

 Policy’s provision stating that the policy period would end on the effective date

 provided in a notice of cancellation, Scottsdale endorsed the Policy to provide that All

 Citizens’ coverage ended on November 30, as stated in Capital’s notice of cancellation.

 Further, the referenced notice history log entries made by Capital do not undermine

 the additional, undisputed facts that, on December 8, Scottsdale confirmed that the

 Policy would not be reinstated, and that All Citizens was without coverage as of

 November 30, 2014.

                                         *      *      *

       For the reasons stated above, the Court finds that Scottsdale has met its

 burden of establishing that it canceled All Citizens’ commercial auto policy, effective

 November 30, 2014, and that there was no coverage in place on December 14, 2014,

 the date of the accident. Further, because no coverage was in place, the Judgment



                                                19
Case 4:19-cv-00010-SDJ Document 107 Filed 04/24/20 Page 20 of 24 PageID #: 1095



 Creditors’ breach of contract and extra-contractual counterclaims fail as a matter of

 law. See USAA Tex. Lloyds Co. v. Menchaca, 545 S.W.3d 479, 491 (Tex. 2018) (quoting

 State Farm Lloyds v. Page, 315 S.W.3d 525, 532 (Tex. 2010)) (“‘When the issue of

 coverage is resolved in the insurer’s favor, extra-contractual claims do not survive,’

 and there is ‘no liability under [the Insurance Code] if there is no coverage under the

 policy.’” (alteration in original)). Scottsdale’s motion for summary judgment is

 therefore GRANTED, and the counterclaims against Scottsdale are DISMISSED.

       B. Supplemental Jurisdiction

       Remaining before the Court are the Judgment Creditors’ claims against the

 Third-Party Defendants. (Dkt. #31). The Court had diversity jurisdiction over this

 case when it was originally filed because complete diversity existed between Plaintiff

 Scottsdale and the Defendants. (Dkt. #46). The Court then exercised supplemental

 jurisdiction over the Judgment Creditors’ state-law claims against the Third-Party

 Defendants, despite lacking complete diversity, under 28 U.S.C. § 1367(a). 7 In light

 of the Court’s disposition of Scottsdale’s motion for summary judgment, the Court

 must now determine whether it should retain supplemental jurisdiction over the

 state-law claims against the Third-Party Defendants.

       Federal courts have broad discretion in determining whether to retain a case

 under supplemental jurisdiction after “the federal basis for an action drops away.”



       7 Defendants/Third-Party Plaintiffs Anny Igihozo, Christella Kajyambere, Blanche
 Gahozo, and Robert Masunzu are each citizens of Texas, as are Third-Party Defendants B&W
 and Klement.

                                               20
Case 4:19-cv-00010-SDJ Document 107 Filed 04/24/20 Page 21 of 24 PageID #: 1096



 Shanaghan v. Cahill, 58 F.3d 106, 109 (4th Cir. 1995). To determine whether it “may

 decline to exercise supplemental jurisdiction over a claim,” a federal district court

 should consider whether:

       (1) the claim raises a novel or complex issue of State law,

       (2) the claim substantially predominates over the claim or claims over

       which the district court has original jurisdiction,

       (3) the district court has dismissed all claims over which it has original

       jurisdiction, or

       (4) in exceptional circumstances, there are other compelling reasons for

       declining jurisdiction.

 28 U.S.C. § 1367(c). The Supreme Court has instructed courts to also consider the

 common law factors of “judicial economy, convenience, fairness, and comity” when

 determining whether to retain supplemental jurisdiction over a state-law claim.

 Enochs v. Lampasas Cty., 641 F.3d. 155, 159 (5th Cir. 2011) (citing Carnegie-Mellon

 Univ. v. Cohill, 484 U.S. 343, 350, 108 S.Ct. 614, 98 L.Ed.2d 720 (1988)). Weighing

 all factors together, with no single factor dispositive, the court should determine

 whether the overall balance favors declining jurisdiction while “guard[ing] against

 improper forum manipulation.” Id. However, “in the usual case in which all

 federal-law claims are eliminated before trial,” the common-law factors “will point

 toward declining to exercise [supplemental] jurisdiction.” Carnegie-Mellon, 484 U.S.

 at 350 n.7.



                                              21
Case 4:19-cv-00010-SDJ Document 107 Filed 04/24/20 Page 22 of 24 PageID #: 1097



       As discussed above, the Court will grant summary judgment in favor of

 Scottsdale and dismiss the counterclaims against it. See supra Section III(A). Because

 causes of action over which this Court had original jurisdiction no longer remain in

 the case, the Court may decline to exercise supplemental jurisdiction over the

 third-party claims for which it does not have original jurisdiction, subject to concerns

 regarding judicial economy, convenience, fairness, and comity. See United Mine

 Workers of Am. v. Gibbs, 383 U.S. 715, 726, 86 S.Ct. 1130, 16 L.Ed.2d 218 (1966)

 (reiterating that supplemental jurisdiction is “a doctrine of discretion, not of

 plaintiff’s right”). The Court finds that no factor weighs in favor of exercising

 supplemental jurisdiction.

       First, although this case has been pending for just over a year, the Third-Party

 Defendants were joined several months later, in June 2019. The claims against the

 Third-Party Defendants have progressed only to the motion to dismiss stage,

 (Dkt. #67), and the Court recently issued a new scheduling order to accommodate the

 new parties in December, (Dkt. #92). This factor is therefore neutral.

       Second, this case can proceed with equal convenience and without prejudice to

 either party in state court, as the litigation has not progressed very far and any

 discovery or briefing already completed on the remaining claims may be used in state

 court. Both the convenience and fairness factors are therefore neutral.

       Third, the comity factor weighs in favor of declining to exercise supplemental

 jurisdiction over the state-law claims, as it is preferable for state-law claims to be



                                               22
Case 4:19-cv-00010-SDJ Document 107 Filed 04/24/20 Page 23 of 24 PageID #: 1098



 adjudicated in state court. See Gibbs, 383 U.S. at 726 (explaining that comity is a

 factor in determining whether a federal court should retain supplemental jurisdiction

 over state-law claims because of a desire to avoid “needless decisions of state law”).

 Because no claim over which this Court has original jurisdiction remains in the case

 and the common-law factors weigh in favor of declining to exercise supplemental

 jurisdiction over the remaining state-law claims, the Court will not exercise

 supplemental jurisdiction over the remaining claims.

                                   IV. CONCLUSION

       For the reasons stated above, it is ORDERED that Plaintiff Scottsdale

 Insurance Company’s Motion for Summary Judgment, (Dkt. #54), is hereby

 GRANTED. It is further ADJUDGED and DECLARED that Scottsdale Insurance

 Policy No. CAS0100761, identifying All Citizens Transport, LLC as named insured,

 was effectively canceled as of November 30, 2014. The Court further ADJUDGES

 and DECLARES that any claim by any party to this lawsuit arising from or relating

 to the automobile accident involving Judgment Creditors and Judgment Debtors that

 occurred on or about December 14, 2014, is not covered under said policy. It is,

 therefore, ORDERED, ADJUDGED, and DECREED that all counterclaims

 asserted against Plaintiff Scottsdale Insurance Company, (Dkt. #31), are

 DISMISSED.

       It is further ORDERED that Defendants Anny Igihozo, Liberatha

 Mukagasana, Christella Kajyambere, Blanche Gahozo, Robert Masunzu, Ornella



                                              23
Case 4:19-cv-00010-SDJ Document 107 Filed 04/24/20 Page 24 of 24 PageID #: 1099



 Mugabo,
   .     Bonaventure Niyibizi, and Cedric Somayire’s third-party claims against

 B&W Insurance Group, L.P., English Insurance Agency, Inc. d/b/a The Klement

 Agency, and Capital Premium Financing, Inc., (Dkt. #31), are DISMISSED without

 prejudice to their refiling in an appropriate state court.

       It is further ORDERED that all relief not previously granted is hereby

 DENIED as moot.

       The clerk is directed to close this civil action.

       So ORDERED and SIGNED this 24th day of April, 2020.




                                                     ____________________________________
                                                     SEAN D. JORDAN
                                                     UNITED STATES DISTRICT JUDGE




                                                24
